Exhibit The following table presents our selected financial data as at the dates and for each of the periods indicated. The selected financial data as of September 30, 2008 and for each of the nine months ended September 30, 2008 and 2007 has been derived from our unaudited interim consolidated financial statements and notes thereto contained in this report on Form 6-K. The selected financial data set forth below should be read in conjunction with our unaudited interim consolidated financial statements and notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in this Report on Form 6-K and our audited financial statements contained in our Annual Report on Form 20-F for the year ended December 31, 2007 which is incorporated herein by reference. Selected Financial Data CANADIAN GAAP For the nine months ended September 30, Statement of Operation Data 2008 2007 (Unaudited) (Unaudited) $ $ Revenues 5,101,983 6,462,056 Net loss for the period (2,230,267 ) (3,440,745 ) Basic and diluted net loss per share (0.15 ) (0.24 ) Weighted average number of shares outstanding – basic and diluted 14,637,531 14,540,416 CANADIAN GAAP Balance Sheet Data As at September 30, 2008 (Unaudited) $ Total assets 15,273,384 Total liabilities 1,734,870 Net assets 13,538,514 Working capital 4,797,058 Capital stock 96,556,485 Additional paid-in capital 5,752,889 Accumulated other comprehensive income 561,137 Accumulated deficit (89,331,997 ) Shareholders’ equity 13,538,514 Other - Cash dividends None U.S.
